Citation Nr: 9907793	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  92-08 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical treatment received on February 28, 1992.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran had active service from May 1952 to April 1954.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1992 determination by the 
Department of Veterans Affairs (VA) Medical Center in 
Indianapolis, Indiana which denied the benefit sought on 
appeal.  The veteran appealed that decision to the BVA, and 
the case was referred to the Board for further review.  


FINDINGS OF FACT

1.  On February 28, 1992, the veteran was seen at the 
Crossroads Community Hospital emergency room for evaluation 
and treatment of shortness of breath which was attributed to 
an exacerbation of chronic obstructive pulmonary disease 
(COPD).

2.  Payment or reimbursement of the costs of the private 
medical services provided in conjunction with his treatment 
at Crossroads Community Hospital on February 28, 1992 was not 
authorized.

3.  At the time of the unauthorized care received in February 
1992, the veteran was not service-connected for COPD, and no 
claim for service connection was pending.  There is no 
indication that COPD was aggravating his service-connected 
spontaneous pneumothorax of the left lung or that the veteran 
was participating in a rehabilitation program under 38 U.S.C. 
Ch. 31.


CONCLUSION OF LAW

Reimbursement or payment for the cost of private medical 
treatment received on February 28, 1992, is not warranted.  
38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 17.53, 17.54, 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO was incorrect in not 
granting payment or reimbursement for private medical 
expenses incurred on February 28, 1992.  The veteran 
maintains that on that date he sought private emergency 
treatment for a service-connected lung disability.  Moreover, 
he contends that within two hours of seeking such treatment a 
physician at that facility contacted a VA physician regarding 
authorization for treatment.

The admission of a veteran to a non-VA hospital at VA expense 
must be authorized in advance.  38 C.F.R. § 17.54.  Whether 
the VA gave prior authorization for the medical services the 
veteran received is a factual, not a medical, determination.  
See Similes v. Brown, 6 Vet.App. 555, 556 (1994).  Initially, 
the Board notes that it has not been shown that the private 
treatment at issue was authorized by the VA.  While the 
veteran has contended that a physician from the Crossroads 
Community Hospital emergency room contacted VA within a few 
hours of his arrival (and the record supports this contention 
by revealing that he was transferred to a VA facility on the 
same day of treatment), this is not the specific type of 
authorization contemplated in the regulation (now designated 
as 38 C.F.R. § 17.54 (1998)).  An agreement to accept a 
patient for further treatment, or a record of past treatment 
by the VA does not imply authorization for payment or 
reimbursement for the private treatment.  Smith v. Derwinski, 
2 Vet. App. 378 (1992). 

For a veteran to establish entitlement to reimbursement or 
payment of the cost of unauthorized medical service, each of 
the three criteria under 38 U.S.C.A. § 1728 and 38 C.F.R. § 
17.120 must be satisfied.  In other words, not only must it 
be shown that a medical emergency existed with delay being 
hazardous to life or health, and that a VA or other Federal 
facility was not feasibly available, but treatment must be 
for (1) an adjudicated service-connected disability; (2) a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability; 
(3) any disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability; or (4) any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. Ch. 31. 

Records from the Crossroads Community Hospital emergency room 
indicate that the veteran sought treatment for shortness of 
breath on February 28, 1992.  At that time, it was noted that 
the veteran had a history of chronic obstructive pulmonary 
disease (COPD).  He had been discharged from a VA Medical 
Center on February 19 after a COPD exacerbation.  Examination 
revealed that the veteran was in marked respiratory distress 
with poor air entry and widespread wheezing.  Immediate 
respiratory treatment was administered and the diagnosis was 
COPD exacerbation.  

A VA discharge summary indicates that the veteran was 
admitted on February 28, 1992, after being seen at a local 
emergency room where he was treated with IV therapy and Solu-
Medrol IV, but required further care and was transferred to 
the VA facility.  Upon discharge on March 4, 1992, the 
veteran was diagnosed with asthmatic bronchitis.  

The veteran has contended that he went to a private hospital 
because of an emergency situation and that delay would have 
been hazardous to his life.  Although he has not contended 
that the VA Medical Center did not have emergency room 
services and that, had he been brought there, he would have 
been sent to a private hospital, the Board does not dispute 
the emergent nature of the situation or that a VA facility 
was not feasibly available.  However, as stated previously, 
treatment must be for (1) an adjudicated service-connected 
disability; (2) a nonservice-connected disability associated 
with and held to be aggravating an adjudicated service-
connected disability; (3) any disability of a veteran who has 
a total disability permanent in nature resulting from a 
service-connected disability; or (4) any illness, injury or 
dental condition time of the veteran's 
treatment on February 28, 1992,  service connection was in 
effect for spontaneous pneumothorax of the left lung.  
However, the record also reveals that service connection for 
bronchitis and pulmonary emphysema were denied by the RO in 
January 1984.  That decision was not appealed and is final.  
In addition, there is no indication that the veteran's 
nonservice-connected lung disability was aggravating his 
service-connected lung disability.  Moreover, the record does 
not show that the veteran was participating in a 
rehabilitation program under 38 U.S.C. Ch. 31 at the time of 
his treatment.  

As stated previously, each of the three criteria under 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 must be met to 
establish entitlement to payment or reimbursement of the cost 
of unauthorized medical service.  This veteran, who did not 
have a total disability permanent in nature resulting from a 
service-connected disability and was not participating in a 
rehabilitation program under 38 U.S.C. Ch. 31, was taken to 
the hospital and received treatment for a nonservice-
connected disability which was not aggravating a service-
connected disability.  Consequently, as there is no legal 
basis upon which to allow his claim, it therefore must be 
denied.  38 U.S.C.A. §§ 1728, 5107; 38 C.F.R. §§ 17.120, 
17.126; Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Payment or reimbursement for the cost of unauthorized medical 
treatment received on February 28, 1992, is denied.



		
	ROBERT D. PHILIPP. 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


